PUBLISHED ORDER

By order dated January 31, 2013, the Court’ granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including considering the points presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this third appeal in this case. The Court notes that the appellant did not seek transfer in the second appeal in this case, Money Store Investment Corp. v. Summers, 909 N.E.2d 450 (Ind.Ct.App.2009), and the Court cannot conclude that the Court of Appeals in the current appeal abused its discretion in applying the doctrine of law of the case. Accordingly, the order granting transfer is VACATED, and transfer is hereby DENIED. The Court of Appeals opinion published at Wells Fargo Bank, N.A. v. Summers, 974 N.E.2d 488 (Ind.Ct.App.2012), is hereby REINSTATED as Court of Appeals authority. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Hon. Margret G. Robb, Chief Judge of the Court of Appeals; the Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/Reuters for publication on-line and in the bound volumes of this Court’s decisions.
All Justices concur.